This “Corrected Notice of Allowability” is being mailed in view of IDS filed 11/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 21-31 are pending in Instant Application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Young Seok Koo on August 23, 2021.
The application has been amended as follows:
Claims 21, 24, 26, 29 and 31 have been amended.
In particular,
Claim 21 has been amended as follows:
      21. (Currently Amended) A method for a user equipment to perform uplink transmission on a specific cell in a cellular wireless communication system, the method comprising:
receiving uplink scheduling information on the uplink transmission including a new data indicator (NDI) associated with a specific subframe in a first uplink transmission burst, wherein the first uplink transmission burst is an uplink transmission burst that is [[the]] a most recent uplink transmission burst successfully transmitted before receiving the uplink scheduling information;
determining a contention window size based on the NDI;
generating a random number N (N≥0) in the determined contention window size; and

wherein the contention window size is determined independently for each of every channel access priority class,
wherein when the NDI is toggled, the NDI associated with the specific subframe indicates a new data transmission, and each of a contention window size for every channel access priority class is reset to a minimum value for each of every channel access priority class,
wherein when the NDI is not toggled, the NDI associated with the specific subframe indicates a data retransmission, and each of the contention window size for every channel access priority class is increased to a next higher allowed value for each of every channel access priority class, and
when a hybrid automatic repeat request (HARQ)-process Identity (ID) corresponding to the specific subframe and a HARQ-process ID included in the uplink scheduling information are not same, each of the contention window size for every channel access priority class is increased to the next higher allowed value for each of every channel access priority class.

Claim 24 has been amended as follows:
      24. (Currently Amended)  The method of claim 21, wherein the first uplink transmission burst is an uplink transmission burst that is the most recent uplink transmission burst successfully transmitted after performing a channel access using the contention window size and before receiving the uplink scheduling information.

Claim 26 has been amended as follows:
      26. (Currently Amended) A user equipment used in a cellular wireless communication system, the user equipment comprising:
a wireless communication module; and
a processor,
wherein the processor is configured to:
a most recent uplink transmission burst successfully transmitted before receiving the uplink scheduling information;
determine a contention window size based on the NDI;
generate a random number N (N≥0) in the determined contention window size; and
perform the uplink transmission on the specific cell after sensing a channel on the specific cell at least for N slots while the channel on the specific cell is idle,
wherein the contention window size is determined independently for each of every channel access priority class,
wherein when the NDI is toggled, the NDI associated with the specific subframe indicates a new data transmission, and each of a contention window size for every channel access priority classes is reset to a minimum value for each of every channel access priority class,
wherein when the NDI is not toggled, the NDI associated with the specific subframe indicates a data retransmission, and each of the contention window size for every channel access priority class is increased to a next higher allowed value for each of every channel access priority class, and
when a hybrid automatic repeat request (HARQ)-process Identity (ID) corresponding to the specific subframe and a HARQ-process ID included in the uplink scheduling information are not same, each of the contention window size for every channel access priority class is increased to the next higher allowed value for each of every channel access priority class.

Claim 29 has been amended as follows:
      29. (Currently Amended)  The user equipment of claim 26, wherein the first uplink transmission burst is an uplink transmission burst that is the most recent uplink transmission burst successfully transmitted after performing the most recent a channel access using the contention window size and before receiving the uplink scheduling information.

Claim 31 has been amended as follows:
      31. (Currently Amended) A cellular wireless communication system comprising a user equipment comprising,
wherein the user equipment is configured to:
receive uplink scheduling information on the uplink transmission including a new data indicator (NDI) associated with a specific subframe in a first uplink transmission burst, wherein the first uplink transmission burst is an uplink transmission burst that is [[the]] a most recent uplink transmission burst successfully transmitted before receiving the uplink scheduling information;
determine a contention window size based on the NDI;
generate a random number N (N≥0) in the determined contention window size; and
perform the uplink transmission on the specific cell after sensing a channel on the specific cell at least for N slots while the channel on the specific cell is idle,
wherein the contention window size is determined independently for each of every channel access priority class,
wherein when the NDI is toggled, the NDI associated with the specific subframe indicates a new data transmission, and each of a contention window size for every channel access priority classes is reset to a minimum value for each of every channel access priority classes,
wherein when the NDI is not toggled, the NDI associated with the specific subframe indicates a data retransmission, and each of the contention window size for every channel access priority classes is increased to a next higher allowed value for each of every channel access priority classes, and
when a hybrid automatic repeat request (HARQ)-process Identity (ID) corresponding to the specific subframe and a HARQ-process ID included in the uplink scheduling information are not same, each of the contention window size for every channel access priority class is increased to the next higher allowed value for each of every channel access priority class.

Allowable Subject Matter
Claim(s) 21-31  allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 21-31 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 21, 26, and 31 … receiving uplink scheduling information on the uplink transmission including a new data indicator (NDI) associated with a specific subframe in a first uplink transmission burst, wherein the first uplink transmission burst is an uplink transmission burst that is  a most recent uplink transmission burst successfully transmitted before receiving the uplink scheduling information; determining a contention window size based on the NDI; generating a random number N (N≥0) in the determined contention window size; and performing the uplink transmission on the specific cell after sensing a channel on the specific cell at least for N slots while the channel on the specific cell is idle… and
when a hybrid automatic repeat request (HARQ)-process Identity (ID) corresponding to the specific subframe and a HARQ-process ID included in the uplink scheduling information are not same, each of the contention window size for every channel access priority class is increased to the next higher allowed value for each of every channel access priority class … and in combination with other limitations recited as specified in claims 21, 26, and 31.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see parent application 16/147577, for prior art rejection.
Murkhejee (US Pub. No.: 2017/0251464) discloses a method implemented in a wireless device includes receiving an uplink grant from a network node indicating to the wireless device at least one data subframe and at least one control subframe. The at least one data subframe is one where the wireless device is scheduled to transmit a channel for carrying a data stream and optional control data, and the at least one control subframe is one where the wireless device is scheduled to transmit a channel for carrying control data only. The method 
Murkhejee (US Pub. No.: 2017/0188387) discloses a method and network node for adaptation of contention windows in a multicarrier wireless communication system implementing a listen-before-talk protocol are disclosed. According to one aspect, a method includes determining at least one component carrier (CC), of multiple CCs to serve as a backoff channel. The method further includes performing a listen-before-talk procedure on the at least one CC serving as a backoff channel. The listen-before-talk procedure includes sensing for each backoff channel whether a clear channel exists during a backoff period drawn from a contention window (CW). The LBT procedure also includes deferring transmitting on a CC for which the sensing does not indicate that a clear channel exists. The LBT procedure also includes transmitting on a CC for which the sensing indicates a clear channel exists.
Yerramalli (US Pub. No.: 2016/0057770) discloses a first method may include inserting, in a first transmission using a first radio access technology (RAT), a channel occupancy identifier for a second transmission using a second RAT. The first method may also include transmitting the first transmission having the channel occupancy identifier over an unlicensed radio frequency spectrum band. A second method may include receiving, at a receiver operated using a first RAT, a channel occupancy identifier for a transmission using a second RAT. The channel occupancy identifier may be received over an unlicensed radio frequency spectrum band. The second method may also include decoding the channel occupancy identifier to identify a backoff period, and refraining from accessing the unlicensed radio frequency spectrum band using the first RAT based at least in part on the identified backoff period.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469